                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


IN THE MATTER OF THE APPLILCATION OF

NICOLE BERNER                                                                SPONSORING
                                                                             AFFIDAVIT
TO BE ADMITTED TO PRACTICE AS AN ATTORNEY



STATE OF NEW YORK             )
                              )ss:
COUNTY OF ERIE                )

       CATHERINE CREIGHTON, ESQ., being duly sworn, deposes and says:

       1.    I reside at 47 Windsor Avenue, Buffalo New York 14209 and maintain an office for

the practice of law at 1103 Delaware Avenue, Buffalo New York 14209.

       2.    I am an attorney at law, admitted to practice in the State of New York, Second

Judicial Department, I was admitted to practice in the United States District Court for the

Western District of New York on the 14th Day of December, 1994.

       3.      I have known the petitioner in a professional context for at least several years, and

under the following circumstances: Nicole Berner is the General Counsel of the Service

Employees International Union (“SEIU”), whom I also represent in this litigation as outside local

counsel. I have known Nicole Berner in a professional context for at least several years, through

my work representing unions including SEIU.

       4.      I know the following about the petitioner’s moral character and fitness to be

admitted to practice in the Court: Nicole Berner is a very well-respected and highly-regarded

union lawyer, and is the top lawyer for an international labor union representing approximately 2

million people. As reflected in her application, she is a member in good standing of the Bar of



                                                -1-
the District of Columbia and of the bars of several federal courts. I have no hesitation at all in

recommending her to be admitted to practice pro hac vice before this Court.


                                              /s/ Catherine Creighton
                                              Signature of Sponsoring Attorney


Sworn to before me this 4th day of September, 2019


/s/ Lynn R. Chilelli
Lynn R. Chilelli
Notary Public
State of New York Qualified in Erie County
My Commission Expires 9/5/2021




                                                 -2-
